ORDER OF COURT
LEE, District Judge.
AND NOW this 5th day of September, 1995, it is hereby ORDERED as follows:
On August 31, 1995, Plaintiffs filed their “Objection to Appointment of Special Master” (Document No. 366) requesting that any action by the Special Master be stayed pending a determination of Plaintiffs’ appeal of the Court’s order of August 10, 1995.
Plaintiffs’ request that the Special Master shall not conduct hearings related to the Court’s award of counsel fees until the appeal of this matter is heard by the Third Circuit Court of Appeals is DENIED as the Court believes there is a jurisdictional defect in the filing of the appeal as the Court’s August 10, 1995 order is not final within the meaning of 28 U.S.C.A. § 1291 (West 1993). See Pennsylvania v. Flaherty, 983 F.2d 1267 (3d Cir.1993); and Becton Dickinson and Co. v. District 65, United Auto., 799 F.2d 57 (3d Cir.1986).